Citation Nr: 0739630	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling, effective 
November 21, 2003, and 50 percent disabling, effective 
September 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD and 
assigned a 30 percent rating.  An August 2006 rating decision 
increased the veteran's rating to 50 percent, effective 
September 2005.


FINDINGS OF FACT

1.  Prior to September 2005, the veteran's service-connected 
PTSD was manifested by nightmares, interrupted sleep, 
anxiety, nervousness, being easily startled, disliking loud 
noises, and Global Assessment of Functioning (GAF) scores 
between 50 and 60.

2.  From September 2005 forward, the veteran's service-
connected PTSD was manifested by nightmares and flashbacks 2-
3 times per week, frequent nervousness and depression, 
occasional trouble concentrating, occasional irritability, 
insomnia, guilt, anger, hypervigilence, feelings of 
isolation, and GAF scores between 50 and 60.


CONCLUSION OF LAW

The criteria for higher initial ratings for the veteran's 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to higher initial ratings 
than those assigned by the RO.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was told to submit all 
evidence not in the possession of the Federal government and 
to let VA know of other evidence that would support his 
claim.  In essence, the veteran was asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, notice regarding disability evaluations and effective 
dates was provided in March 2006.  The veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was afforded a VA medical examination 
February 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for Higher Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In Fenderson, supra, the Court held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (staged ratings).  Here, 
the veteran has already been granted staged ratings and 
staged ratings will again be considered. 

I.  Prior to September 2005

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(2007).

The medical record describing veteran's treatment prior to 
September 2005, shows he experienced symptoms of nightmares, 
interrupted sleep, anxiety, nervousness, being easily 
startled, and disliking loud noises such as fireworks or low-
flying planes.  GAF scores were between 50 and 60.

The GAF is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4TH ED. (DSM-IV) at 32).  A score of 41-50 
illustrates "any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  Id.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The veteran's PTSD symptoms during this period do not merit a 
higher rating of 50 percent.  His speech was fluent, 
articulate, logical, and focused.  He did not have panic 
attacks.  Providers noted that he was calm, could interact 
well, was able to have a logical and focused conversation, 
and had no memory, insight, or judgment impairment.  In June 
2005, his mood was described as euthymic.  He maintained 
relationships with his wife and family, though he did retire 
from his job during this time period.  Thus, the veteran is 
not entitled to a rating in excess of 30 percent prior to 
September 2005.  During this time period, his disability 
picture more nearly approximates the criteria required for 
the 30 percent rating.  

II.  From September 2005

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).

In September 2005, the veteran presented at a VA facility 
complaining of anxiety and a panic attack following a denial 
of his request for a higher initial evaluation by the RO.  
While He complained of depression, anger, rage, nightly 
nightmares, intrusive memories, crying episodes, is socially 
detached, does not enjoy activities, has flashbacks, and has 
short-term memory problems.  He feared he would not be able 
to control himself if provoked, but no history of unprovoked 
periods of irritability or periods of violence was noted.  
The examiner noted that he was agitated and incoherent and 
assigned a GAF of 45.  There was no indication of suicidal 
ideation, obsessional rituals, or spatial disorientation.  
The provider noted adequate personal appearance and hygiene.  
While the veteran complained of difficulty working with 
others and social detachment, he maintains a relationship 
with is wife, children, and grandchildren, which suggests 
that he is able establish and maintain effective 
relationships.

The symptoms the veteran experienced on that day in September 
2005 did not persist and appear to be an isolated incident, 
as they are not repeated in the medical records.  In October 
2005, the veteran reported that he was doing better, the 
nightmares were less frequent, and that his medication had 
calmed him down.  He was fairly groomed with adequate hygiene 
and was calm, cooperative, and relaxed.  He interacted and 
answered questions appropriately.  Memory was intact and 
insight and judgment were adequate.  His GAF score was 50.

Overall, the veteran's symptoms from September 2005 forward 
do not merit a rating greater than 50 percent.  The veteran 
experienced symptoms of nightmares and flashbacks 2-3 times 
per week, frequent nervousness and depression, occasional 
trouble concentrating, occasional irritability, insomnia, 
guilt, anger, hypervigilence, and feelings of isolation.  At 
the February 2006 VA examination, the veteran stated that his 
irritability, nervousness, depression, and isolation affect 
him socially every now and then, but not near-continuously, 
and there was no indication that they affected his ability to 
function independently or appropriately.  Aside from the 
incident in September 2005, the veteran's speech was always 
relevant and coherent, thought processes and judgment were 
intact and he could communicate.  He denied hallucinations 
and examiners found no suicidal or homicidal ideations.  
There was no evidence of obsessional rituals, impaired 
impulse control, or spatial disorientation.  Any panic 
attacks he experienced were not near-continuous and did not 
affect his ability to function.

Although he was not working in March 2006, according to the 
veteran's February 2006 VA examination, he worked one job 
from 1970 until 2003, when he retired.  He claimed he retired 
because he was getting irritated easily and could not cope 
with the pressure.  The Board finds that the veteran's work 
history weighs against his claim for a higher rating, as it 
shows that he is not deficient in the area of work, despite 
experiencing some irritability prior to retiring.  
Additionally, he has been married to the same woman since 
1969, which shows he can maintain effective relationships.  
GAF scores ranged from 50 to 60.  The disability picture more 
nearly approximates the criteria required for a 50 percent 
rating.

Thus, a rating in excess of 50 percent from September 2005 
forward is not merited.


ORDER

The appeal for higher initial ratings for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


